Citation Nr: 0925265	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  07-20 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for a back disorder, 
resulting from an alleged injury in service. 

3. Entitlement to service connection for residuals of a right 
leg injury.   

4. Entitlement to service connection for residuals of a right 
knee injury. 

5. Entitlement to service connection for residuals of a right 
hip injury. 

6. Entitlement to service connection for a left leg disorder, 
claimed as secondary to a right leg disorder. 

7. Entitlement to service connection for a left knee 
disorder, claimed as secondary to a right leg disorder. 

8. Entitlement to service connection for a left hip disorder, 
claimed as secondary to a right leg disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel 


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from a March 2005 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in St. Louis, Missouri in which the 
RO denied the benefits sought on appeal.  The appellant, who 
had active service from December 1952 to December 1954, 
appealed that decision to the BVA.  Thereafter, the RO 
referred the case to the Board for appellate review.    

After reviewing all of the evidence of record, the Board 
finds that additional development of the appellant's claim of 
entitlement to service connection for a back disorder is 
necessary.  As such, this claim is hereby REMANDED to the RO 
via the Appeals Management Center ("AMC") in Washington, 
DC.  The RO will contact the appellant and inform him if 
further action is required on his part.  



FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the appellant's claims of entitlement to 
service connection for tinnitus, a right leg disorder, a 
right knee disorder, a right hip disorder, a left leg 
disorder, a left knee disorder and a left hip disorder has 
been obtained.

2. Chronic tinnitus was not manifested during service and is 
not otherwise causally or etiologically related to service.  

3. The medical evidence of record does not show that the 
appellant has been diagnosed with a right leg disorder or a 
left leg disorder other than degenerative joint disease of 
the bilateral knees and degenerative joint disease of the 
bilateral hips since his separation from service.

4. The preponderance of the evidence is against the finding 
that the appellant's right knee degenerative joint disease 
and/or right hip degenerative joint disease manifested during 
service or within one year of separation from service; or 
that these disorders are causally or etiologically related to 
service. 

5. The preponderance of the evidence is against the finding 
that the appellant's left knee degenerative joint disease 
and/or left hip degenerative joint disease manifested during 
service or within one year of separation from service; or 
that they are causally or etiologically related to service or 
to a service-connected disability.


CONCLUSIONS OF LAW

1. Tinnitus was not incurred in or aggravated during active 
service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.385 (2008).

2. A right leg disorder was not incurred in, or aggravated 
by, active military service. 38 U.S.C.A. §§ 1101, 1110, 1131, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.306 (2008).

3. A right knee disorder was not incurred in, or aggravated 
by, active military service, nor may arthritis be presumed to 
have been so incurred or aggravated. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).

4. A right hip disorder was not incurred in, or aggravated 
by, active military service, nor may arthritis be presumed to 
have been so incurred or aggravated. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).

5. A left leg disorder was not incurred in, or aggravated by, 
active military service. 38 U.S.C.A. §§ 1101, 1110, 1131, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.306 (2008).

6. A left knee disorder was not incurred in or aggravated by 
active service, may not be presumed to have been so incurred 
or aggravated, and is not proximately due to, the result of, 
or aggravated by a service-connected disease or injury. 38 
U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.310 (2008).

7. A left hip disorder was not incurred in or aggravated by 
active service, may not be presumed to have been so incurred 
or aggravated, and is not proximately due to, the result of, 
or aggravated by a service-connected disease or injury. 38 
U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.310 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159 (2008).  

With respect to the appellant's claims of entitlement to 
service connection for tinnitus, a right leg disorder, a 
right knee disorder, a right hip disorder, a left leg 
disorder, a left knee disorder and a left hip disorder, the 
Board finds that VA has met all statutory and regulatory 
notice and duty to assist provisions. See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326.  Specifically, the Board 
observes that prior to the adjudication of the appellant's 
claims, a letter dated in September 2004 essentially 
satisfied the duty to notify provisions. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The appellant was aware from this 
letter that it was ultimately his responsibility to give VA 
any evidence pertaining to his service connection claims.  
The September 2004 letter also informed the appellant that 
additional information or evidence was needed to support his 
service connection claims; and asked the appellant to send 
the information to VA. Pelegrini v. Principi, 18 Vet. App. 
112 (2004) [Pelegrini II].  Although the September 2004 
letter did not specifically inform the appellant of the 
elements necessary to establish entitlement to service 
connection on a secondary basis, the Board observes that such 
information was provided to the appellant in his May 2007 
Statement of the Case.  Thereafter, the appellant's claims 
were readjudicated, and the appellant was provided 
Supplemental Statements of the Case explaining the 
readjudication of his claims in September 2008 and November 
2008.  As such, the Board finds that the belated notice 
provided to the appellant as to the elements necessary to 
establish entitlement to service connection on a secondary 
basis was not prejudicial to the appellant. See, e.g., 
Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[Mayfield III]; Sanders v. Nicholson, 487 F.3d 881 (2007), 
reversed by Shinseki v. Sanders, 129 S.Ct. 1996 (2009). 

In making the foregoing findings, the Board observes that 38 
C.F.R. § 3.159 
(VA's regulation concerning VA assistance in developing 
claims) was revised during the pendency of this appeal.  
These revisions became effective as of May 30, 2008, and 
several portions of the revisions are pertinent to the case 
at hand. See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
Notably, the final rule removes the third sentence of 38 
C.F.R. § 3.159(b)(1), which had stated that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  The final rule also 
removes the fourth sentence of 38 C.F.R. § 3.159(b)(1), 
previously indicating that if VA does not receive the 
necessary information and evidence requested from the 
claimant within one year of the date of the notice, VA cannot 
pay or provide any benefits based on that application.  The 
revised sentence reflects that the information and evidence 
that the claimant is informed that he or she is to provide 
must be provided within one year of the date of the notice.  
Finally, under 38 C.F.R. § 3.159(b)(3), no duty to provide 
section 38 U.S.C.A. § 5103(a) notice arises upon receipt of a 
Notice of Disagreement ("NOD") or when, as a matter of law, 
entitlement to the benefit claimed cannot be established.  VA 
may continue to have an obligation to provide adequate 
section 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) [Mayfield II]. 

In addition to the foregoing, the Board observes that the 
appellant's VA treatment records and identified private 
medical records have been obtained, to the extent possible. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this regard, the 
Board observes that the appellant's service records are not 
contained in the claims file and have been presumed 
destroyed.  When service medical records are presumed 
destroyed, VA is obligated to search for alternative forms of 
medical records. Cuevas v. Principi, 3 Vet. App. 542 (1992).  
The United States Court of Appeals for Veterans Claims (the 
"Court") has held that in cases where a veteran's service 
medical records are unavailable, through no fault of the 
veteran, there is a "heightened duty" to assist the veteran 
in the development of the case. See generally McCormick v. 
Gober, 14 Vet. App. 39, 45-49 (2000); O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).  

In this case, the RO requested the appellant's service 
treatment records from the National Personnel Records Center 
("NPRC") in St. Louis, Missouri in September 2004. See 
Personnel Information Exchange System (PIES) request.  That 
same month, the NPRC informed the RO that the appellant's 
records were not on file at NPRC and were presumed to have 
been destroyed by a fire that took place at the NPRC 
Headquarters in July 1973.  Thereafter, the RO attempted to 
obtain information relevant to the appellant's claims from 
sick/morning reports from the appellant's service unit 
battalion for the time frame of March 1954, the month and 
year the appellant alleges he injured his back, right knee 
and right hip in service. NA Form 13055 dated in September 
2004 from the appellant; November 2004 PIES request.  While 
NPRC was able to investigate the appellant's claims to a 
certain extent, the sick reports applicable to the 
appellant's battalion ended in the Spring of 1953.  As such, 
the available records did not mention or document any injury 
to the appellant during service. January 2005 response from 
NPRC.  The RO subsequently prepared a memorandum to the 
claims file formally finding the appellant's service records 
unavailable. February 2005 memorandum. 

While attempts to obtain the appellant's service treatment 
records have been unsuccessful, the Board finds that VA has 
done everything reasonably possible to assist the appellant 
in reconstructing those records.  In this regard, the Board 
finds that the lack of the appellant's service treatment 
records is ultimately not prejudicial to the appellant in 
this case in light of the appellant's statements and the lay 
statements submitted by the appellant's sister and R.R. (a 
veteran who served with the appellant in March 1954) that 
support the appellant's assertions that he injured his back 
and right leg in service. See September 2004 and June 2005 
statements from R.R.; June 2005 statement from V.D.M.  Since 
the Board assumes based upon this evidence that the appellant 
in fact experienced a fall in service as he reports, the 
absence of service treatment records is not detrimental to 
the adjudication of the appellant's service connection claims 
since resolution of the appeal revolves around the question 
of whether there is medical evidence of record indicating 
that the appellant presently has a right leg, a right knee 
and a right hip disorder that can be associated with his fall 
in service.  In this regard, the record reveals that the 
appellant was afforded three VA examinations in connection 
with his claims to include in March 2007 and September 2007.  
When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As set forth in greater detail below, the Board finds that 
the VA examinations obtained in this case collectively are 
adequate as they are predicated on a review of the claims 
folder and medical records contained therein; contain a 
description of the history of the disabilities at issue; 
document and consider the appellant's complaints and 
symptoms; and contain medical opinions where requested with 
supporting rationale and references to the record.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issues on appeal has been met.  38 C.F.R. § 3.159(c) 
(4).   

Lastly, the Board observes that in a March 2006 letter, the 
RO provided the appellant with an explanation of disability 
ratings and effective dates potentially applicable to his 
claims.  Regardless, since the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claims of entitlement to service connection for tinnitus, a 
right leg disorder, a right knee disorder, a right hip 
disorder, a left leg disorder, a left knee disorder and a 
left hip disorder, any questions as to the appropriate 
disability ratings or effective dates to be assigned to these 
claims are rendered moot, and no further notice is needed. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, since there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless and proceeds with a merits 
adjudication of the above-referenced service connection 
claims. Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

B.  Law and Analysis 

In this appeal, the appellant seeks service connection for 
several disorders on either a direct or secondary basis.  
Specifically, the appellant seeks service connection for 
tinnitus on the direct basis that he manifested this disorder 
as a result of his exposure to acoustic trauma during 
service. September 2004 statement with application for 
compensation; October 2005 statement with notice of 
disagreement.  He seeks service connection for a right leg, 
right knee and right hip disorders on the basis that these 
disorders manifested as a result of a fall that occurred in 
March 1954 when the appellant slipped and fell in the rain on 
a 120mm gun platform during an alert. Id.; September 2004 
statement in support of claim; NA Form 13055 dated in 
September 2004.  Lastly, the appellant seeks service 
connection for a left leg disorder, a left knee disorder and 
a left hip disorder on the basis that these conditions 
developed as a result of his need to compensate with his left 
leg in an effort not to overuse his right leg. October 2005 
statement with notice of disagreement.  While viewing the 
evidence in the light most favorable to the appellant in this 
case, the Board finds that the preponderance of the evidence 
is against the appellant's claims.  As such, the appeal must 
be denied.   

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service. 38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).  Service connection may also be granted for certain 
chronic diseases, such as arthritis, when such disease is 
manifested to a compensable degree within one year of 
separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  Lastly, service connection may be 
granted on a direct basis for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).  In order to establish service 
connection on a direct basis, a claimant must generally 
submit: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of service incurrence or aggravation of an injury or disease, 
and 
(3) medical evidence of a nexus or relationship between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341, 346 (1999).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury. 38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability. Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation. Allen, 7 Vet. App. at 448.  
Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened. Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Board observes for the record that the provisions of 38 
C.F.R. § 3.310 were amended, effective from October 10, 2006; 
however, the new provisions require that service connection 
not be awarded on an aggravation basis without establishing a 
pre-aggravation baseline level of disability and comparing it 
to current level of disability. 71 Fed. Reg. 52744-47 (Sept. 
7, 2006).  Although the stated intent of the change was 
merely to implement the requirements of Allen v. Brown, 7 
Vet. App. 439 (1995), the new provisions amount to 
substantive changes to the manner in which 38 C.F.R. § 3.310 
has been applied by VA in Allen-type cases since 1995.  
Consequently, the Board will apply the older version of 38 
C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, such doubt will be resolved in favor of the claimant.  
By reasonable doubt is meant one that exists because of an 
approximate balance of positive and negative evidence that 
does not satisfactorily prove or disprove the claim. 38 
C.F.R. § 3.102.  

	1.  Service connection for tinnitus

The evidence in this case shows that the appellant has 
current diagnoses of bilateral hearing loss and tinnitus. 
October 2006 and March 2007 VA audiological examination 
reports.  The appellant has been granted service connection 
for bilateral hearing loss on the basis of evidence 
indicating that he was exposed to acoustic trauma in service 
and two VA medical opinions in which a VA examiner opined 
that it is at least as likely as not that the appellant's 
hearing loss is in part related to his military service. Id.; 
DD-Form 214; May 2007 rating decision.  Although the 
appellant seeks service connection for tinnitus, his claim 
has been denied based upon a lack of medical evidence linking 
the appellant's currently diagnosed tinnitus to noise 
exposure in service. Appellant's September 2004 statement 
with application for compensation; Appellant's June 2007 
statement with VA-Form 9; March 2005 rating decision; October 
2006 and March 2007 VA audiological examination reports.

Turning to the evidence of in-service noise exposure, the 
Board observes that according to the appellant's DD-Form 214, 
the appellant was assigned to Battery B, 9th AAA Gun 
Battalion.  While the appellant's military occupation 
specialty is not listed in his service separation record or 
on his DD-Form 214, the claims file contains copies of 
several photographs provided by the appellant apparently 
dated in April 1953 that purportedly show the appellant 
standing and working with  120mm guns. See copies of 
photographs received by VA in October 2004.  In addition, the 
claims file contains a fellow servicemember statement from 
R.R. dated in September 2004 in which R.R. reports that he 
served with the appellant from 1952 to 1954; and that the 
appellant was a gun commander during that time. September 
2004 statement from R.R.    

Based upon the above-referenced evidence, the Board assumes 
for the purposes of this appeal that the first two elements 
needed to establish service connection for tinnitus have been 
met in this case (medical evidence of a current disability 
and evidence of service incurrence or aggravation of an 
injury or disease).  However, in making this finding, the 
Board notes for the record that even if one assumes that the 
appellant was exposed to traumatic noise while in service, 
this assumption does not extend to the finding that the 
appellant's exposure to acoustic trauma in service is related 
to his present diagnosis of tinnitus.  Such a finding 
requires medical knowledge and expertise. 

Turning to the medical evidence in the case, the claims file 
contains private medical records dated in July 2004 that 
reveal that appellant was diagnosed with hearing loss. July 
2004 private medical records.  Complaints of tinnitus were 
not specifically made at that time. Id.  However, in light of 
the appellant's September 2004 statement regarding in-service 
noise exposure and reports of tinnitus and evidence of 
hearing problems, the RO afforded the appellant a VA 
audiological examination in connection with his hearing loss 
and tinnitus claims in October 2006.  After performing this 
examination, reviewing the claims file and obtaining a 
medical history from the appellant, a VA examiner ultimately 
opined that while doubt should be resolved in the appellant's 
favor in terms of his bilateral hearing loss claim, it was 
not at least as likely as not that the appellant's tinnitus 
is related to noise exposure in service. October 2006 VA 
examination report, p. 3.  In formulating this opinion, the 
examiner found it probative that the appellant himself stated 
that while he experienced some tinnitus in service, the onset 
of his post-service tinnitus began approximately 27 years 
after the appellant separated from service. Id. ("With 
respect to tinnitus, veteran himself states that tinnitus has 
existed for 25 years, indicating that the onset of tinnitus 
had been probably 27 years after veteran's discharge from the 
armed forces").  Based upon the appellant's statements and 
the medical records available, the examiner related the 
appellant's current tinnitus more to deterioration in the 
auditory system due to the aging process rather than his 
military noise exposure given the time of onset of the 
tinnitus. Id.  

In a clarifying addendum opinion associated with the claims 
file in March 2007, the VA examiner acknowledged the 
appellant's claims of experiencing tinnitus in service after 
firing guns; and that noise exposure would result in 
tinnitus. March 2007 VA examination report, p. 3.  He 
indicated, however, the tinnitus experienced by the appellant 
in service apparently subsided and again became noticeable 
some 25 years after the appellant's discharge from service. 
Id.  Generally, noise exposure can be associated with 
temporary threshold shift and tinnitus; and tinnitus may 
subside. Id.  He opined that if the appellant had indeed 
experienced noise-induced tinnitus in service, such tinnitus 
would have been expected to have existed continuously rather 
than having its onset 25 years after exposure to noise. Id.  
Therefore, he affirmed his October 2006 conclusion that it 
was not at least as likely as not that the appellant's 
current tinnitus is related to noise exposure in service. Id.    

After viewing the October 2006 and March 2007 VA medical 
opinions in conjunction with the other evidence of record, 
the Board finds the medical opinions not only to be 
persuasive and credible, but also uncontroverted.  In light 
of these opinions and the other evidence contained in the 
claims file, the Board finds that the third element necessary 
for a grant of service connection (a nexus between the 
current disability and the in-service event) has not been 
fulfilled in this case.  Therefore, service connection for 
tinnitus must be denied.  


	2.  Service connection for a right leg disorder and a 
left leg disorder

As set forth above, service connection on a direct basis will 
be granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a pre-existing injury or disease.  
In order to establish service connection, a claimant must 
generally submit: (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease and (3) medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury. Pond v. West, 12 Vet. App. 341, 
346 (1999).  Absent a showing of all three elements, service 
connection must generally be denied.

Turning to the evidence in this case, the Board initially 
observes that a review of the appellant's post-service 
medical records fails to reveal any references to specific 
complaints, treatment or a diagnosis of a right leg disorder 
or a left leg disorder other than the appellant's bilateral 
knee degenerative joint disease and bilateral hip 
degenerative joint disease (discussed as separate claims 
below). See VA medical records dated from 1998 to 2008; 
private medical records dated from 1983 to 2006.   

The Court has held that there can be no valid claim without 
proof of a present disability. Brammer v. Derwinski, 3 Vet. 
App. 223 (1992); Rabideau  v. Derwinski, 2 Vet. App. 141 
(1992).  The existence of a current disability is the 
cornerstone of a claim for VA disability benefits. See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  In this 
case, there is simply a lack of competent medical evidence 
showing that the appellant presently has a bilateral leg 
condition (other than bilateral knee degenerative joint 
disease and bilateral hip degenerative joint disease) that 
can be service-connected.  The appellant's statements alone 
are not sufficient to prove that he has a current diagnosis 
of a bilateral leg condition or that these alleged conditions 
are somehow related to an incident or injury in service.  
Where, as here, the determinative issue involves a question 
of a medical diagnosis, competent medical evidence is 
required to substantiate the claim.  The appellant as a lay 
person is not competent to offer an opinion on a medical 
diagnosis; and consequently his statements and testimony 
regarding a bilateral leg disorder (other than bilateral knee 
degenerative joint disease and bilateral hip degenerative 
joint disease) he believes developed as a result of an 
incident or injury in service do not constitute medical 
evidence. Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Since there is no medical evidence of record indicating that 
the appellant has a diagnosed right leg disorder or left leg 
disorder (other than the knee and hip diagnoses discussed 
below), the first element needed to establish service 
connection for a right leg disorder and/or a left leg 
disorder has not been met in this case.  Absence such 
evidence, there is no basis for the granting of service 
connection for a bilateral leg disorder under any theory.  
Therefore, the appeal as to these issues must be denied.  

	3.  Service connection for a right knee disorder and a 
right hip disorder

In this case, with regard to the first element necessary for 
a grant of service connection (evidence of a current 
disability), the medical evidence of record indicates that 
the appellant has been diagnosed with degenerative joint 
disease of the right knee (hereinafter referred to as a 
"right knee disorder") and degenerative joint disease of 
the right hip (hereinafter referred to as a "right hip 
disorder"). September 2007 VA joints examination report, p. 
3; VA medical records dated in October 2000 and June 2007.  
These diagnoses constitute current disabilities for VA 
purposes and fulfill the requirements of the first element 
needed for service connection.  

As discussed briefly above, the appellant asserts that his 
right knee and right hip disorders manifested as a result of 
a fall that occurred in March 1954 when he slipped and fell 
in the rain on a 120mm gun platform during an alert. Id.; 
September 2004 statement in support of claim; NA Form 13055 
dated in September 2004.  While the appellant's service 
treatment records are not available and therefore do not 
document the fall alleged by the appellant to have occurred 
during service, the claims file contains lay statements from 
the appellant's service comrade and the appellant's sister 
that raises a reasonable doubt as to whether the appellant 
injured his right knee and right hip during service. See 
September 2004 and June 2005 statements from R.R.; June 2005 
statement from V.D.M.  In his statements, R.R. indicates that 
he served with the appellant from 1952 to 1954.  During this 
time frame, he and the appellant were called on alert one 
night in March 1954 during a rainstorm and the appellant 
slipped and fell on a gun platform.  R.R. reported that the 
appellant injured his hip, leg and back as a result of the 
fall and was incapacitated in his quarters for approximately 
one week. September 2004 and June 2005 statements from R.R.  
In her statement, the appellant's sister reported that she 
recalled the appellant writing home to her family about an 
injury he experienced falling from a 120 ML artillery gun 
platform in March 1954. June 2005 statement from V.D.M.  She 
stated that she remembered her family's concern for the 
appellant's back, leg and hip injuries at that time; and that 
the injuries have been an intermittent problem throughout the 
appellant's life. Id. ("This has been an intermittent 
problem throughout his life.  He has often mentioned periods 
of suffering").   

The Board finds the above-referenced lay evidence to be 
competent and credible in this case. Viewing these statements 
in conjunction with the appellant's statements leads the 
Board to the conclusion that the second element needed to 
establish service connection in this case has been met 
(evidence service incurrence or aggravation of an injury or 
disease).  In doing so, the Board finds that the absence of 
the appellant's service treatment records is not detrimental 
to the adjudication of the appellant's right knee and right 
hip service connection claims since resolution of the appeal 
revolves around whether there is competent medical nexus 
evidence in the claims file linking the appellant's injury in 
service to his current right knee and right hip diagnoses.  

Turning to the medical evidence in this case, the Board 
observes that the appellant's post-service medical records 
first document specific complaints of knee pain in 1998 and 
hip pain in 2003. See VA medical records.  Although post-
service medical records dated prior to 1998 exist in the 
claims file, these records primarily reflect complaints of 
and treatment for lower back pain and other medical problems. 
See private medical records dated from March 1983 to June 
1997.  None of these medical records reference a medical 
opinion associating the appellant's right knee or right hip 
disorders with the March 1954 injury that occurred in 
service.  

Additional medical evidence contained in the claims file 
consists of a September 2007 VA joints examination report in 
which a VA examiner reviewed the appellant's claims file, 
obtained a medical history from the appellant, performed a 
physical examination and obtained x-rays of all four of the 
appellant's joints.  Thereafter, the examiner ultimately 
opined that it was not likely that the appellant's right knee 
and right hip arthritis are related to his March 1954 injury 
in service. September 2007 VA joints examination report.  In 
formulating this opinion, the examiner found it probative 
that the appellant's x-rays revealed only mild arthritis of 
the joints [in comparison to more severe arthritis that might 
be expected if such arthritis had been developing since 
1954]. Id., p. 3.  He also noted that the appellant appeared 
to have the same amount of arthritis in his shoulder and neck 
- joints of his body that he did not claim were injured 
during his March 1954 injury.  In addition, the examiner 
noted that the appellant is 75 years old, and that a certain 
amount of aging process will cause arthritis. Id.  Lastly, he 
noted that his review of the records in the claims file found 
no indication for continuation of problems with the 
appellant's knees. Id.  In light of the foregoing, he found 
it unlikely that the appellant's injury during active duty 
was the cause of his current arthritis. Id.     

After viewing the September 2007 VA medical opinion in 
conjunction with the other evidence of record, the Board 
finds the medical opinion to be persuasive, credible and 
uncontroverted.  In light of this opinion  and the other 
evidence contained in the claims file, the Board finds that 
the third element necessary for a grant of service connection 
(a nexus between the current disability and the in-service 
event) has not been fulfilled in this case.  Therefore, 
service connection for a right knee disorder and a right hip 
disorder must be denied.  

4.	Service connection for a left knee and a left hip 
disorder secondary
    to the appellant's right knee and right hip disorders 
    
Lastly, in terms of the appellant's left knee and left hip 
claims, the Board observes that the appellant does not 
contend that he hurt his left knee or left hip in service or 
that he experienced left knee or left hip problems in 
service.  As such, he does not seek service connection on a 
direct basis for these disorders.  Rather, the appellant 
seeks service connection for a left knee disorder and a left 
hip disorder on the basis that these disorders developed 
secondary to his right knee and right hip degenerative joint 
disease. October 2005 statement with notice of disagreement; 
June 2007 statement with VA-Form 9.

As set forth above, service connection may be established for 
a disability that is proximately due to or the result of a 
service-connected disease or injury. 38 C.F.R. § 3.310(a).  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered part 
of the original condition. Id.  The Court has further held 
that when aggravation of a veteran's nonservice-connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service 
connected for that degree of aggravation. Allen v. Brown, 7 
Vet. App. 439, 446 (1995).  Establishing service connection 
on a secondary basis requires evidence sufficient to show: 
(1) that a current disability exists, and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability. Id.

In this case, the appellant's post-service medical records 
reveal diagnoses of degenerative joint disease of the left 
knee (a "left knee disorder") and the left hip 
(a "left hip disorder"). See September 2007 VA joints 
examination report.  Therefore, the first element needed to 
establish service connection on a secondary basis has been 
met.  

However, while the appellant contends that his left knee and 
left hip disorders are related to his diagnoses of right knee 
degenerative joint disease and right hip degenerative joint 
disease, the Board has found that the appellant's right knee 
disorder and right hip disorder are not service-connected (as 
discussed in section B(3) of this opinion).  Thus, the second 
element needed to establish service connection on a secondary 
basis has not been met.  As such, service connection for a 
left knee disorder and a left hip disorder on a secondary 
basis to the appellant's right knee and right hip conditions 
must be denied.    


C.  Conclusion

In conclusion, the Board finds that the preponderance of the 
evidence is against the appellant's claims of entitlement to 
service connection for tinnitus, a right leg disorder, a 
right knee disorder, a right hip disorder, a left leg 
disorder, a left knee disorder and a left hip disorder, for 
the reasons discussed above.  In reaching this decision, the 
Board has considered the doctrine of reasonable doubt.  
However, as a preponderance of the evidence against the 
appellant's claims, the doctrine is not applicable. See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

     


ORDER

Service connection for tinnitus is denied. 

Service connection for right leg disorder is denied. 

Service connection for a right knee disorder is denied. 

Service connection for a right hip disorder is denied. 

Service connection for left leg disorder is denied. 

Service connection for a left knee disorder is denied. 

Service connection for a left hip disorder is denied. 


REMAND

A preliminary review of the record with respect to the 
appellant's claim of entitlement to service connection for a 
back disorder discloses a need for further development prior 
to final appellate review.  

In this regard, the Board observes that there appear to be 
outstanding private medical records pertinent to the above-
referenced claim that should be associated with the claims 
file prior to a merits adjudication of this appeal.  
Specifically, a review of the claims file reveals a statement 
written on a prescription form from private medical provider 
H.D., M.D. dated in October 2004 in which Dr. D. reported 
that he treated the appellant at Piggott Hospital for back 
problems in the 1960s and 1970s; and that medical records 
apparently related to this treatment were available at the 
Piggott Family Practice Clinic in Piggott, Arkansas. See 
October 2004 statement from H.D., M.D.  Dr. D. indicated that 
he could give a more precise summary [of the appellant's back 
care during the 1960s and 1970s] if needed. Id.  

A review of the claims file reveals that the RO requested 
medical records from Piggott Community Hospital in Piggott, 
Arkansas in January 2005. January 2005 letter from the RO to 
Piggott Community Hospital.  In response to the RO's request, 
medical records from Piggott Community Hospital and Piggott 
Clinic (also apparently known as the Duckworth-Muse Medical 
Clinic) dated from March 1983 to October 1988 and February 
1995 to September 1998 have been associated with the claims 
file. See private medical records.  However, no medical 
records pertaining to the purported treatment of the 
appellant's back in the 1960s or 1970s are contained in the 
claims file; nor does the claims file contain a specific 
request for such records from the Piggott Clinic/Duckworth-
Muse Medical Clinic in Piggott, Arkansas. 

In light of Dr. D.'s October 2004 statement that he treated 
the appellant for back problems in the 1960s and 1970s, and 
his assertion that he can provide a summary of those records, 
the Board finds that a remand of this claim is necessary in 
order for another attempt to be made to associate Dr. D.'s 
records with the claims file or obtain a summary of those 
records from Dr. D.  If additional evidence is associated 
with the claims file in relationship to this remand, the RO 
should also seek an addendum VA medical opinion from the VA 
examiner who prepared the September 2007 VA spine examination 
report as to whether it is as least as likely as not that the 
appellant has a diagnosed back disorder, to include arthritis 
of the spine, as a result of the injury he alleges occurred 
during service.  In remanding this claim, the Board notes 
once again that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling 
is requested.  

Accordingly, the case is REMANDED for the following actions:

1.	The RO should contact the appellant 
and request that he provide a medical 
authorization for the medical records 
referenced by H.D., M.D. in October 
2004 pertaining to the appellant's 
treatment for back problems in the 
1960s and 1970s located at the 
Piggott Family Medical Clinic 
(also apparently known as the 
Duckworth-Muse Medical Clinic), 
located at 425 West Jackson Street, 
Piggott, Arkansas, 72454.  Utilizing 
the authorization provided by the 
appellant, the RO should attempt to 
obtain and associate the appellant's 
treatment records with the claims 
file.  The appellant should also be 
informed, in the alternative, that he 
may obtain these records himself and 
submit them to the RO.  If the above-
referenced records are unavailable, 
the appellant should be asked to 
contact Dr. D. and request that he 
provide a summary of his treatment of 
the appellant in the 1960s and 1970s 
for back problems, as he indicated 
that he would in his October 2004 
statement.  If such a summary is 
provided by Dr. D., it should be 
associated with the claims file.  
 
2.	If additional evidence is associated 
with the claims file pursuant to 
paragraph #1 above, the RO should 
return the  claims file to the VA 
examiner who provided the September 
2007 medical opinion regarding the 
appellant's back disorder claim for 
the purpose of obtaining an addendum 
medical opinion.  A complete 
rationale should be offered for all 
opinions and conclusions expressed.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development; and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


